1*3-/5
                                  ELECTRONIC RECORD




COA #14-13-01037-CR                                        OFFENSE: Capital Murder


STYLE: Patrick Sharard Guillorv v The State of Texas       COUNTY: Harris

                                                                              ,th
COA DISPOSITION: Affirmed                                  TRIAL COURT: 180in District Court


DATE: February 10. 2015    Publish: No                         TC CASE #: 1340306




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Patrick Sharard Guillorv v The State of Texa:

CCA#


         PRO SB                       Petition         CCA Disposition:         U>3-/r
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:         Qt>(03l?Oir                              SIGNED:                       PC:

JUDGE:          VtMLUAssfr-                            PUBLISH:                      DNP:




                                                                                            MOTION FOR


                                                               FOR REHEARIIMG IN CCA IS:


                                                            JUDGE:


                                                                                    ELECTRONIC RECORD